Lyon, J.
The traverse and proceedings under it are purely statutory, and the statute confers upon the court no authority whatever to award execution for the costs thereof. Such costs enter into the final judgment in the action, and no process can lawfully be awarded for. their collection other than an execution upon such judgment. R. S., 740, sec. 2746. The award of execution in the order made upon the determination of the traverse was, therefore, entirely unauthorized by law, and is a nullity. Being so, the court had power, and it was its duty, to expunge it from the record whenever its attention was called to the fact that execution had been so awarded. This the court might properly do at the term at which the order was made, or at any subsequent term. Landon v. Burke, 33 Wis., 452.
By the Court.— Order affirmed.